      Case 1:19-cv-00033-AW-GRJ Document 59 Filed 11/05/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

JASON COMPTON, and all others          )
similarly situated,                    )
                                       )
      Plaintiff(s),                    )
                                       )
v.                                     ) Case No. 1:19-cv-00033-MW-GRJ
                                       )
GENERAL MOTORS LLC,                    )
                                       )
      Defendant.                       )

                      MOTION TO APPEAR PRO HAC VICE

      NOW INTO COURT comes Andrew C. Ficzko (“Applicant”), seeking

admission to practice before this Court in the captioned matter pursuant to Local

Rule 11.1, and shows:

      1.     Andrew C. Ficzko is not admitted to practice in the Northern District

of Florida and is a member in good standing of The State Bar of Illinois.

      2.     Andrew C. Ficzko is associated in this matter with F. Jerome Tapley of

the law firm of CORY WATSON, P.C., 2131 Magnolia Avenue South, Birmingham,

AL 35205, (205) 328-2200, who is a member in good standing of The Florida State

Bar and the United States District Court for the Northern District of Florida.

      3.     In accordance with the local rules of this Court, Andrew C. Ficzko has

made payment of this Court’s $201.00 admission fee.



                                          1
      Case 1:19-cv-00033-AW-GRJ Document 59 Filed 11/05/19 Page 2 of 3




      4.     Applicant     has   completed     the   Attorney     Admission   Tutorial

(Confirmation No. FLND15724704122798) and has completed the CM/ECF

Tutorials.

      5.     A Certificate of Good Standing from the State Bar of Illinois, issued

November 1, 2019, is attached to this Motion for Admission Pro Hac Vice (Exhibit

A).

      WHEREFORE, Andrew C. Ficzko, moves this Court to enter an Order

allowing him to appear before this Court on behalf Plaintiff Jason Compton and all

others similarly situated for all purposes relating to this matter.

Dated this 5th day of November, 2019.

                                         Respectfully submitted,

                                         /s/ Andrew C. Ficzko
                                         Andrew C. Ficzko (Pro Hac Vice Pending)
                                         STEPHAN ZOURAS, LLP
                                         100 N. Riverside Plaza, Suite 2150
                                         Chicago, IL 60606
                                         Tel.: (312) 233-1550
                                         Fax: (312) 233-1560
                                         Email: aficzko@stephanzouras.com

                                         Attorney for Plaintiff




                                           2
      Case 1:19-cv-00033-AW-GRJ Document 59 Filed 11/05/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of November, 2019, the foregoing

document is being served via transmission of a Notice of Electronic Filing generated

by CM/ECF on all counsel of record including:

      Ginger Barry Boyd
      NELSON MULLINS RILEY & SCARBOROUGH, LLP
      215 South Monroe Street, Suite 400
      Tallahassee, FL 32301
      Telephone: (850) 205-3356
      Fax: (850) 521-1472
      Ginger.boyd@nelsonmullins.com

      Kathleen Taylor Sooy (PHV)
      Jared A. Levine (PHV)
      Crowell & Moring LLP
      1001 Pennsylvania Avenue NW
      Washington, DC 20004
      Telephone: (202) 624-2500
      Fax: (202) 628-5611
      ksooy@crowell.com
      jalevine@crowell.com



                                      /s/ Andrew C. Ficzko
                                      Andrew C. Ficzko




                                         3
